Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicant’s preliminary amendment filed 1/21/2020 has been received and entered.  Claims 1-22 have been cancelled and claims 23-43 have been added.
 Claims 23-43 are pending and currently under examination.

Priority
	This application filed 9/5/2019 is a continuation of 15/649268, filed 7/13/2017 now US Patent 10457934, which is a continuation of PCT/US16/57557 filed 10/18/2016 which claims benefit to provisional applications 62/243591 filed 10/19/2015, 62/243576 filed 10/19/2015, 62/255953 filed 11/16/2015 and 62/294198 filed 2/11/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Additionally, it is noted that the listing of references in the specification is not a proper information disclosure statement.  See citations throughout the specification, for example [0151].  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 10457935 (application No. 15649268). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method where each method step is comprised with in the claims (providing sample, cross-linking, sequencing and using the sequence data information to assign and evaluate the genome of an organism).  The steps required of the instant method require and encompass the steps used to create read pairs that are analyzed.

Claims 23-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent 10089437 (application No. 14/764945). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method where each method step is comprised with in the claims (providing sample, cross-linking, sequencing and using the sequence data information to assign and evaluate the genome of an organism).  The steps required of the instant method require and encompass the steps used to create read pairs that are analyzed.

Claims 23-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent 10526641 (application No. 15/329414). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method where each method step is comprised with in the claims (providing sample, cross-linking, sequencing and using the sequence data information to assign and evaluate the genome of an organism).  The steps required of the instant method require and encompass the steps used to create read pairs that are analyzed.

For completeness of the record, it is noted that the claims of applications (by the inventor) were reviewed:
15/045818
15/137988
15/632895
14/170339
15/649268

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 contains the trademark/trade name SPRI beads which appears to be Trademark for a type of paramagnetic beads by Beckman Coulter.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of bead used in the methodology and, accordingly, the identification/description is indefinite.

Claims 23-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, step e) requires ‘assigning’ the nucleic acids to a common origin, however in review of the specification there is no specific definition or detailed guidance on how the assigning is to be performed.  Further based on the scaffold, the diversity it to be determined, however in light of the guidance of the specification there is no specific or clear steps on how this is to be determined in step e).  Steps a)-d) broadly provide for providing a nucleic acid sample, tagging the nucleic acid and sequencing it; and it is unclear from these steps where it appears that only one tag is used how the diversity is to be determined.  More clearly setting forth the steps of sample processing to more clearly provide for a resulting diverse sample that is sequenced or more details guidance practiced for the assigning and determining analysis steps may address the basis of the rejection.
Dependent claims are included in the basis of the rejection because while more limiting, they fail to more specifically define or clarify the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Claim analysis
Instant claims 23-43 are generally directed towards a method of assaying the diversity of nucleic acids in a sample by tagging two nucleic acid segments, sequencing the segments and assigning the segment and tag to a scaffold where the scaffold corresponds to diversity.  More specifically, the claims require that the plurality of nucleic acids are represented by segments  and modified steps that a scaffold is constructed from sequences and counting the constructed scaffolds to determine the number of species in the sample.  In review of the specification (and limitations set forth in dependent claims) the steps of the additional element set forth in steps that are well known and consistent with creating a cDNA library (obtaining a sample, ligating oligos and/or into vectors and sequencing the sample) or SAGE.  Dependent claims set forth more specific types of tags, source of the sample, how the sample is stabilized and further steps of generating a contig from the sample.  
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process, which method stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of claim 1 as amended are steps d) and e) where sequence data are used to assign a common origin.  In review of the guidance of the specification these steps are considered abstract instructional steps for analyzing sequence data.  In view of the guidance of the specification, the sequence data is used to assemble contigs/scaffolds of related sequence, where un-related contigs/scaffolds, i.e. counting unrelated sequences, may represent the diversity within the starting material.  The judicial exception is a set of instructions for analysis of sequence data and is in the category of Mental Processes which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims provide an additional element of obtaining nucleic acids and tagging them for sequencing.  This judicial exception requires steps recited at high level of generality and at most the data are stored on a non-transitory medium for the analysis, and is not found to be a practical application of the judicial exception as broadly set forth.  The steps of obtaining the information about the reads are effectively separate from the analysis of the read data that is obtained from the steps considered the additional element.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data and includes additional steps considered additional elements in the claim which are directed to isolating DNA, tagging DNA and obtaining sequence data from the tagged DNA.  Review of the breadth of the claims and specific guidance of the specification, these steps are considered conventional steps of obtaining sequence data of DNA sequences present in a sample.  Each of the steps are set forth broadly and generically and when assessed in light of the teaching of the specification and evidence of record, either alone or in combination none appear to amount to significantly more in evaluating 101.  In review of the specification (and limitations set forth in dependent claims) the steps of the additional element set forth in steps that are well known and consistent with creating a cDNA library which have the steps of obtaining a sample, ligating oligos and/or into vectors and sequencing the sample- see for example [0210] and citation of Maniatis et al 1982 in the specification for practicing the steps for obtaining the sequence read data.  Dependent claims set forth more specific sources of samples, condition of the sample DNA and means of obtaining the data, however all were known and conventionally used in obtaining DNA sequence information.  Each dependent claim considered as an additional element in combination with the limitations required of claim 1 do not appear to add significantly more in evaluating patent eligibility under the 101 analysis.  
The specification describes software and supports execution of the method on a computer, so with regards to the claims being directed to a process implemented on a computer system or embedded on a computer readable medium comprising instructions for carrying out the method, it is the underlying invention that is analyzed to determine subject matter eligibility, not just the use of a computer system or computer program product.   In the instant case, the claims are directed to only the manipulation of data as described above, comparing genomic sequences and correlating differences to observed phenotypes. The method steps themselves are considered to be an abstract idea because they do not purport to improve the functioning of the computer itself, there is no specific or limitation recitation of improved computer technology, nor do they effect an improvement in any other technology or technical field.   
No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  There are multiple claims that set forth different cut-off values, however there is no specific algorithm in the claims nor the specification that gives any context to these values.  Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. In the instant claims, the computer and/or program/product amount to mere instruction to implement an abstract idea.  
For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-43 are rejected under 35 U.S.C. 103 as being unpatentable Green et al. (US2014/40220587A1 8/7/2014) and Chen et al. (US Patent 8076070 2011).
Claim 23 is a method of assaying the diversity of nucleic acids in a sample by tagging two nucleic acid segments, sequencing the segments and assigning the segment and tag to a scaffold where the scaffold (claim 27) corresponds to diversity.  At the time of filing Chen et al. tech a method for providing a sample with DNA, digesting the DNA, ligating linkers to the ends of fragments generated, sequencing the DNA (see claim for example).  Chen et al provide more detailed guidance for each of the steps with respect to the isolation of the DNA in a variety of buffers, cross linkers including the use of protein intermediates, ligation of oligo and process to obtain the sequence information.  Based on the analysis Chen et al. teach that the DNA can analyzed by homology comparison to a reference databased to determine the location and sequence homology, and be assigned to specific loci/chromosome.  While Chen et al. do not specifically state the reference data is a ‘contig’ library, libraries that contain large chromosomal sequence information are produced by the assembly of contigs.  Further, Chen et al. teach that the information obtained can be used to identify aspects of epigenetics and pathological alterations of the genome.  In review of the instant specification diversity is not specifically defined, and in view of the teaching of Chen et al. for providing all the steps required of the claim 1, the final steps of analyzing and determining appears to provide information regarding the samples diversity with respect to the DNA in the sample.  Similar to Chen et al., Green et al. provide for methods where a DNA sample is provided, creating DNA-protein cross-links (for example using histones), cutting the cross-linked DNA, labelling the ends and sequencing the fragments (see claim 4 for example).  Further, Green et al teach to analyze the sequences and identify heterozygous sites (i.e. diversity)(see claim 12 for example).  Moreover, Green et al. teach that method can be used to obtain sequence information so that the contigs can be arranged to create an adjancency matrix so to determine a path through the contigs that represents their order in the genome (similar to the possible application of the claimed method steps described in the instant application).  Similar to Chen et al. the disclosure of Green et al. provide greater details for each of the steps recited in the claims and provide and make obvious limitations in the dependent claims.  In review of the instant application, there does not appear to be any new technology provided for practicing any of the claimed method steps of the instant claims as broadly set forth, and appear to be obvious variations known in the art for each of the method steps.
Given the detailed guidance of both Chen et al. and Green et al. who provide for each of the steps required of the instant claims, and Green discusses identifying diversity/heterozygosity and more broadly application of the method steps to map contigs, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to practice the method of both Chen et al. and Green et al. in the analysis of DNA in a sample.  One having ordinary skill in the art would have been motivated to use the guidance of both Chen et al. and Green et al. as they provide similar overall methods but different aspects and emphasis on each of the method steps in order to obtain a broad knowledge and approach on practicing the methodology.  There would have been a reasonable expectation of success given the detailed guidance and examples provided in both Chen et al. and Green et al.	
Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        /Joseph Woitach/Primary Examiner, Art Unit 1631